Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR19/01894, filed on February 25, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3, 10, and 11 are objected to because of the following informalities:
Claims 1 and 3 recite “the or each autonomous”
Claim 10 recites “a monitoring device of claim 3”. The examiner requests the claim to list the limitations.  
Claim 11 recites “according to claim 8” . The examiner requests the claim to list the limitations.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “flanging” in claim 1 is used by the claim to mean “restricting” or “limiting,” while the accepted meaning is “an audio effect produced by mixing two identical signals together.” The term is indefinite because the specification does not clearly redefine the term.
The term “rest of the vehicle” in claim 9 line 3 is a relative term which renders the claim indefinite. The term “rest of the vehicle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be For purposes of the art rejection below, the examiner interprets “rest of the vehicle” to be defined by at least one other subsystem of the vehicle.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Any claim not specifically mentioned have been included
based on their dependency.
	
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-2, 8-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansel et al. (US Patent 10/331,128), referred to “Hansel”.
Referring to claim 1, Hansel anticipates An electronic flanging device for flanging the operation of a system, the system being selected from the group consisting of: a remote monitoring device for a fleet of autonomous motor vehicles for the remote piloting of the fleet by an operator (see at least Hansel Col 39 Lines 49-54: "In some embodiments, the bus guardian may act as a heartbeat device by keeping track of overall health of the 50 autonomous vehicle (including various compute systems and vehicle components) and transferring control to the safety driver of the vehicle if one of the compute systems skips one or more heartbeats"), the electronic flanging device comprising: a measuring module for measuring a lag in the communication between one of the autonomous motor vehicles and the monitoring device (see at least Hansel Col 35 Lines 49-53: "By way of an example, the MCU 1306 may check a signature attached to a data packet to determine whether the packet came from an authenticated source and whether the time at which it was signed is still valid or within a threshold time period."), and a limiting module in order to limit the piloting of said autonomous motor vehicle by the operator as a function of the measured lag (see at least Hansel Col 36 Lines 14-16: "Upon 

Regarding claim 2, Hansel remains as applied to claim 1. Hansel further anticipates wherein the limiting module is configured to limit the piloting when the measured lag is above a predetermined safety threshold (see at least Hansel Col 35 Lines 58-64: "If the MCU 1306 determines that one or more data packets are untrustworthy, faulty, or the action commanded by the data packets violate the norms/rules/logic of the bus guardian ( e.g., a command for a hard brake while the vehicle is traveling above a certain speed may violate a safety rule), then the MCU 1306 may trigger a manual mode for the autonomous vehicle.").

Regarding claim 8, Hansel remains as applied to claim 1. Hansel further anticipates dd the monitoring device comprising a control module able to send at least one movement command to the fleet (see at least Hansel Col 36 Lines 9-13: "In some embodiments, the safety driver (whether seated in the vehicle or located remotely) may, at the driver's own initiative, take over control of the vehicle by activating an emergency manual-override mode."), the autonomous motor vehicle comprising at within a threshold time period.").

Regarding claim 9, Hansel remains as applied to claim 8. Hansel further anticipates wherein the autonomous vehicle comprises a transmission module able to transmit the at least one command to the rest of the vehicle (see at least Hansel Col 35 Lines 4-8: "In particular embodiments, the communication element 1302 may forward received packets to the rest of the vehicle based on instructions received from the MCU 1306, as discussed in further detail below."), the limiting module being able to block the transmission of any movement command (see at 

Regarding claim 11, Hansel remains as applied to claim 8. Hansel further anticipates A transport system comprising: a monitoring device (see at least Hansel Col 39 Lines 49-54: "In some embodiments, the bus guardian may act as a heartbeat device by keeping track of overall health of the 50 autonomous vehicle (including various compute systems and vehicle components) and transferring control to the safety driver of the vehicle if one of the compute systems skips one or more heartbeats"); and a fleet of autonomous motor vehicles monitored remotely by the monitoring device, at least one of the autonomous motor vehicles being according to claim 8 (see at least Hansel Col 36 Lines 9-13: "In some embodiments, the safety driver (whether seated in the vehicle or located remotely) may, at the driver's own initiative, take over control of the vehicle by activating an emergency manual-override mode."). 

Regarding claim 12, Hansel anticipates A flanging method for the remote piloting of an autonomous motor vehicle monitored using a remote monitoring device allowing the remote piloting of the fleet by an operator, the flanging method comprising the following steps (see at least Hansel Col 7 Lines 9-13: "For example, in the case of an AV with a human safety driver, an 10 intervention is when the human driver (whether seated in the vehicle or controlling the vehicle remotely) has to manually take control of the AV from the autonomous driving system.") , an autonomous motor vehicle belonging to a fleet of autonomous motor vehicles (see at least Hansel Col 44 Lines 44-46: "In particular embodiments, a fleet of autonomous vehicles 1640 may be managed by the transportation management system 1660."), computing a lag in the communication between one of the autonomous motor vehicles and the monitoring device (see at least Hansel Col 35 Lines 49-53: "By way of an example, the MCU 1306 may check a signature attached to a data packet to determine whether the packet came from an authenticated source and whether the time at which it was signed is still valid or within a threshold time period."), limiting the piloting of said autonomous motor vehicle by the operator as a function of the computed lag (see at least Hansel Col 36 Lines 14-16: "Upon detecting a problem with the data packets, the MCU 15 1306 may 
Regarding claim 13, Hansel remains as applied to claim 12. Hansel further anticipates A non-transitory computer-readable medium including a computer program product including the software instructions which, when implemented by a piece of computer equipment, carry out the flanging method according to claim 12 (see at least Hansel Col 48 Lines 18-20: "In particular embodiments, processor 1702 includes hardware for executing instructions, such as those making up a computer program.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel.
Regarding claim 3, Hansel remains as applied to claim 1. Hansel further anticipates d the or each autonomous motor vehicle comprising at least one embedded sensor able to send at 

Regarding claim 4, Hansel remains as applied to claim 3. Hansel further teaches wherein the monitoring device comprises a control module able to send at least one movement command to the fleet (see at least Hansel Col 44 Lines 44-46: "In particular embodiments, a fleet of autonomous vehicles 1640 may be managed by the transportation management system 1660."), and the limiting module being able to block the sending of any movement command to the autonomous motor vehicle (see at least Hansel Col 38 Lines 38-41: "In some embodiments, the MCU 1306 may inform 

Regarding claim 5, Hansel remains as applied to claim 3, wherein the monitoring device is able to receive at least one piece of information from at least one second sensor (see at least Hansel Col 30 Lines 5-9: "Although FIG. 11 illustrates a single BG and sensor for simplicity, embodiments of the control system may include multiples of any of the components, such as additional redundant computing components and multiple BGs and sensors."), the second sensor being selected from the group consisting of: a sensor embedded on board one of the autonomous motor vehicles (see at least Hansel Col 20 Lines 8-10: "In particular embodiments, the computer of the AV system may receive sensor data from one or more sensors of the AV system.") and an infrastructure sensor positioned outside the autonomous motor vehicles (see at least Hansel Col 44-45 Lines 63-7: "In particular embodiments, the autonomous vehicles 1640 may receive data from and transmit data to the transportation 65 management system 1660 and the third-party system 1670. Example of received data may include, e.g.,..., traffic information, weather information, ..., and any other suitable information"), the limiting module being able to deactivate the communication between the monitoring device and the at least one second sensor 
While Hansel does not explicitly teach an infrastructure sensor, Hansel does teach the autonomous vehicle receiving weather and traffic data, which covers the information that the infrastructure sensors would gather according to the applicant’s specification.

Regarding claim 6, Hansel remains as applied to claim 3. Hansel further teaches wherein the limiting module is able to deactivate the communication between the monitoring device and at least one of the vehicles of the fleet (see at least Hansel Col 38 Lines 38-41: "In some embodiments, the MCU 1306 may inform the communication element 1302 not to receive and/or send any data packets until explicitly instructed to do so.").

Regarding claim 7, Hansel remains as applied to claim 3. Hansel further teaches wherein the flanging device comprises an alert module able to emit an alert signal as a function of the 

Regarding claim 10, Hansel remains as applied to claim 3. Hansel further teaches A transport system comprising: a monitoring device according to claim 3 (see at least Hansel Col 36 Lines 10-13: "the safety driver (whether seated in the vehicle or located remotely) may, at the driver's own initiative, take over control of the vehicle by activating an emergency manual-override mode." And see at least Hansel Col 38 Lines 18-22: "An application running on the driver's computing device 1416 may be configured to display these type of messages as a high priority on the display screen of the device 1416 so that the driver may know that an immediate action is required") and a fleet of autonomous motor vehicles monitored remotely by the monitoring device (see at least Hansel Col 7 Lines 9-13: "For example, in the case of an AV with a human safety driver, an 10 intervention is when the human driver (whether seated in the vehicle or controlling the vehicle remotely) has to manually take control of the AV from the autonomous driving system.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altman et al. (WO 2019/180700) teaches a device system and method for autonomous driving and teleoperated vehicles with an Engagement/ Disengagement unit. Galula et al. (US 2016/0381068) teaches detecting anomalies in communication networks such as those in in-vehicle networks. Stark et al. (US Patent 11/124,202) teaches adjusting timing of actuation commands to account for fixed and variable delays in autonomous driving control of vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663